Case 1:21-cv-20251-MGC Document 1-5 Entered on FLSD Docket 01/21/2021 Page 1 of 9

Page 1 of S Concept Special Risks Ltd www.special-risks.co.uk
Application Form

 

on LLC
[foo A re Dr, Apt 3b, Miami FL 33/31 USA

X De a company same oF

a7 /j0 Jod.0

“ SERP9445K203 _
3003

Lbéé02RV

$135,000

$300,000
, $300,000

2 135,000,

Motor Yauhr

LAST

CSWAPP/
Case 1:21-cv-20251-MGC Document 1-5 Entered on FLSD Docket 01/21/2021 Page 2 of 9

 

 

 

 

 

 

 

 

 

Page 2 of S Concept Special Risks Ltd www. special-risks.co.uk
END DINGHT INFORMATION —
MANUFACTURER YEAR HULL ID/SERAL MUSEDER LENGTH
— TENOURSCANGHY ENGINE/OUTEGARD DETAILS
MANUFACTURER Laid SERIAL WUMBER

 

 

 

MANUFACTURER VEAR MALT DATE PURCHASE PRICE PRESENT VALUE SOMAL NUS
PURCHASED

 

 

 

 

 

 

 

 

 

 

 

 

PRIMARY MOORING LOCATION OF VESSEL (NCLINMMG ZIF/POST COOE WHERE AVAILABLE) BETWEEN JULY 1 Novi
PLEASE SPECIFY WHETHER VESSEL WILL BE ASHORE/AFLCAT (MOOREDI/OR ON A HOST. 1 YOU ARE UNABLE TO PROVIDE A 29/POST CODE, PLEATE ADVISE
LONGITUDE & LATITUDE,

gl. Marina Q@ Yachting Gnvter
i Dy Gayshore Dr, Mien FL 33/32.
| PLEASE ADVISE OF THIS VESSEL 6S PITTED WITH MANUFACTURER RECOMMENDED FIRE PREVENTION/EXTINGINSHING ZQUIPIENT (if no pravide explanation):
=
"ari has a4/p sevintty camera and security puss,
we clso fave camerd Crh cam) On board.

Leen es
‘ALL WATERS TO BS NAVIGATED DURING THIS POUCY PERIOD nil ieaw arvaru an mucRaRy

 

 

 

 

i Warranted that the Scheduled Vessel is confined to Florida - not to exceed )

* 450 miles offshore. meee ree ue
woofs
WILL THE VESSEL BE LAID UP (OUT OF USE) DURING THES POLICY PERIGO - IF $0 DETAIL DRACT DATES, LOCATION AND ADWIEE WHETHER ASHORE G8 AFLOAT.

Va.

 

 

 

 

1 a cy TO
MADOMIFLE: 0 AVERAGE: 2 -30

 

 

2 | OS THES VESSEL CHARTERED TO OTHERS WITH A
CAPTAINT

3 | DOES THIS APPLICANT EMPLOY PAID CRIW

OF VES, COMPLETE CAPTAIN CHARTER SUPPLEMENTARY SHEET

 

 

"TE VES, HOW MANY?

 

 

4 | os rts Vextex CHARTERED To GTHERS WITHOUT | Yes If VES, COMPLETE BAREROAT CHARTER SUPPLEMENTARY SUMEET
A CAPTAIN (RAREBOATH?

S| 6S tees Vessen Usen POR WATERSKIING OR ve Te VES, PROVIDE DETARLS
CIVEROAT CHARTER?

@ | 03 THES VESSEL USED POR ANY OTHER VES IF VER, PROVIDE DETAILS

 

AVg = , i

 

 

 

 

 

 

 

CSR/APP/1
Case 1:21-cv-20251-MGC Document 1-5 Entered on FLSD Docket 01/21/2021 Page 3 of 9

Page 3 of 5 Concept Special Risics Ltd www.special-risks.co.uk

G8 ANT MAMED OPERATOR BEEN
(INVOLVED IN A LOSS IN THE LAST 10 YEARS
(MSURED OF NOT)

hard
De dager

a

 

CSR/APP/1
Ca :21-cv- -
se 1:21-cv-20251-MGC Document 1-5 Entered on FLSD Docket 01/21/2021 Page 4 of 9

Page 1 of 1 Concept Special Risks Ltd www.special-risks.co.uk

OPERATORS MUST BE DETAILED -USE ADDITIONAL OPERATOR SHEETS IF
Date

(AM sto pher cars

lee,
Miller

   

in the last

Chor lnite

last 10

a ho contest? |

WARNING: THIS IS A NAMED OPERATOR ONLY POLICY

anes aetovsecrtatztion in thts 2perater form may render Insurance coverage null and
ke sure that all questions have
Insurance have been

Date: C/ / {olf

vold from Incention. Please therefore check to ma
Deen fuily answered and that all facts material to your

disclosed. .

 

Assured Signature: =

CSR/OPP/I
Case 1:21-cv-20251-MGC Document 1-5 Entered on FLSD Docket 01/21/2021 Page 5 of 9

Page 40f5 Concept Special Risks Ltd www.special-risks.co,uk

 

 

LSS PAVERS) (PLEASE PROVIDE NAME AND PULL MAILING ADDRESS;

 

ADOINOMAL ASSURED'S REQUIRED - (PLEASE PROVIDE MAINE, PULL MAILING ADDRESS ANO REAFON FOR REQUEST}

N/A.

 

 

PLEASE READ BEFORE SIGNING APPLICATION

2

‘This application will be Incorporated in its entirety into any relevant policy of Insurance where
insurers have relied upon the Information contained therein.

Any misrepresentation in this application for Insurance may render insurance coverages pull and
wold from Inception. Mease therefore check to make sure that af] questions have been fully
answered and that ail facts material to your insurance have been distiosed. W necessary by a
supplement to the application.

Fraud Statement - = Prados 200 page 5 of this Septicavien form & lekial tha peragrapn relevant to
you to Indicate that yeu have reed and understoed this.

 

 

Z| a?

PRINT NAME AND STATE YOUR CONNECTION TO THIS POLICT (fF YOU ARENOT | SIGMATURE DATE
THE NAMED ASSURED/BENEACIAL OWNER

 

 

 

Casey Insurance Group

 

 

SR0OKRL USE ONL:
PLEASE PROVIDE SURPLUS LINES TAX FILING INFORMATION O8 ADVISE LF NOT APPLICABLE (LICENSE MULSEER WILL SUFFICE):

Chris Heer P078250

 

 

CSR/APP/1

 
Case 1:21-cv-20251-MGC Document 1-5 Entered on FLSD Docket 01/21/2021 Page 6 of 9

Page Sof 5 Concept Special Risks Ltd www.special-risks.co.uk

Applicable in California
For your protection, California law requires the following to appear on this form:
Any person who knowingly presents faise or fraudulent daim for the payment of 2 foss Is guilty of a
crime and may be subject to fines and confinement in state prison.
California Insurance Frauds Prevention Act 18712

In Florida and Idaho
Any person who Knowingly and with the Intent to injure, Defraud, or Decelve any Insurance Company
Files a Statement of Claim Containing any False, Incomplete or Misteading Information ts Guilty of a

*in Florida - Third Degree Felony

Applicable In indiana
A person who knowingly and with Intent to defraud an Insurer files a statement of daim containing

false, Incomplete, or misleading information commits a felony.

Applicable in Nevada
Pursuant to NRS 6864291, any person who knowingly and wilfully files a statement of claim that
contains any false, incomplete, or misleading Information concerning a material fact is guilty of a
felony.

Applicable in New Hampshire
Any person who, with purpose to injure, defraud or deceive any Insurance company, files a statement
of calm containing any false, Incomplete or misleading information is subject to prosecution and
punishment for insurance fraud, as provided by RSA 638:20.

Applicable in Naw jersey
Any person who knowingly and with the Intent to defraud any Insurance company or other persons,
files a statement of claim contalning any rnaterially fatse information, of conceals for the purpose of
enisteading, Information conceming any fact, materia) thereto, commits a fraudulent Insurance act,
which Is a crime, subject to the criminal prosecution and civil penaities

Applicable in New York
Any person who knowlngly and with Intent to defraud any Insurance company of other person files an
application for Insurance or statement of claim containing any materiaily false information, or conceals
for the purpase of misfeading, Information concerning any fact, material thereto, commits a fraudulent
Insurance act, which is a crime, and shall also be subject to a civil penalty not to exceed five thousand
dollars and the stated vaiue of the claim for each such violation.

in Ohio
Any person wha, with intent to defraud or knowing that he/she is faciiitating a fraud against an Insurer,
submits an application or files a claim containing a false or deceptive statement Is guilty of Insurance
Fraud.

Applicable In Okdahoma
WARNING: Any person who knowingly and with the Intent to Injure, defraud or deceive any insurer,

makes any claim for the proceeds of an Insurance policy containing any false, Incomplete or misieading
information Is guiity of a felony

In Pennsyivanta
Any person who lntowingly and with Intent to injure or defraud any Insurer files an application or dakn
containing false, incomplete or misleading information shall, upon conviction, be subject to
imprisonment for up to seven years and payment of a fine of up to $15,000.

CSR/APP/I

 

 
Case 1:21-cv-20251-MGC Document 1-5 Entered on FLSD Docket 01/21/2021 Page 7 of 9

Page 1 of 1 Concept Special Risks Ltd == www.special-risks.co.uk

Captain Charter Supplementary Sheet

1 Please describe in full the nature of the charters undertaken, Including all activities
made avallable to passengers:

WE loitt Po PAO CAPTAIW CHALTER

GUESTS | fe Sian, USE FLOATIES AUD
2. reast vn Ao eas AML BAZ onievoat cranes commerce purpose of

conrying passengers for hire on sport diving excursions; using underwater artificial
breathing opparotus and/or submersible mectanicol or electrical devise including, but
not limited to, Submarines, Diving Bells and/or Diving Suits}:

THEZE Wit. BE MO DIVING OF

3, nian VOE Oe WaT TE ACT. ys LAE. ing these charters:

inTotak 1S, From this location: 3

4. Please provide your website address, if applicabte:

Ww). SOS YACHTING .COn7
5. Do you require any hold harmless from passengers? Ifso, supply a copy.

YES , wilt ATTACH fo“ern

6. Will you require additional Assured’s to be named? If so, supply full name and
mailing address for each;

NO

WARNING:

Any misrepresentation In this captain charter supplementary sheet may render
Insurance coverage null and vold from Inception. Please therefore check to make
sure that all questions have been fully answered and that all facts material to your
insurance have been disclosed,

Assured Signature: Gann pate: Alt 7 (7

CSRICCSS/1
Case 1:21-cv-20251-MGC Document 1-5 Entered on FLSD Docket 01/21/2021 Page 8 of 9

Page 1 of 1 Concept Special Risks Ltd www.special-risks.co.uk

Paid Crew Supplementary Sheet

Please note: we will not provide liability to you, your family members or anyone who
holds a financial Interest in the vessel under pald crew liability

1. Please advise how many pald crew you employ including Captain {if any). Please
Include employees working on the vessel In any capacity

Ove CAF IAIN

2 Please advise If these are full time or part time and In what other capacities they are
employed by you

PART Time

3. Please advise the maximum number of paid crew that would be on the vessel at any
one time

TWO

4, Are the pald crew In your full time employee or hired on a per charter basis?

THEY ALE HIRED pee cusbtelr

5. Are you aware of any pre-existing Injury or medicat condition with regard to any paid
crew working on this vessel in any capacity?

NO

6. if this vessel Is engaged In recreational diveboat charter please advise If any paid
crew are required to perform any In water duties or assist In any dive Instruction

No ,THEZE 15 NO Divi WG

WARNING:
Any misrepresentation in this paid crew supplementary sheet may render Insurance
coverage mull and vold from inception. Please therefore check to make sure that all

questions have been fully answered and that all facts material ¢o your Insurance have
been disclosed.

ee,

Assured Signature: Date: G-27-I4

CSR/CSS/I1
Case 1:21-cv-20251-MGC Document 1-5 Entered on FLSD Docket 01/21/2021 Page 9 of 9

Page 1 of 1 Concept Special Risks Ltd = www-speciabrisks.co.uk

Letter of Survey Recommendations Compltance

pennsvame: [|i 02 Seger C305 Bvort Prodmsson LLC)
assured Address: (260 A/ Bayshore Dr. Apt 3622, Atami FL 33/ Se.
Polky Numbers = CSRYP175296

Vesset =S Sapphire

| certify, as owner of the above vessel, that all recommendations pertaining to the above

vessel contained within the detailed survey submitted herein, have been complied with.,

other than those listed below, along with the date of expected completion {please
reference the recommendation number as detailed on the survey where appropriate

Recommendation Date

 

Details of Boat Yard or Repalr Facility Employed:

Contact

Address:

 

WARNING:

Any misrepresentation In this letter of compilance may render Insurance coverage
null and vold from Ince

‘Pe
Assured Signature: :

Date: G-27-17

CSR/LOCH
